PER CURIAM.
Iliana Balkanski (“Balkanski”), appeals the Unemployment Appeals Commission’s order affirming the appeal referee’s decision disqualifying Balkanski from receiving unemployment benefits. We reverse.
There is no substantial competent evidence that Balkanski left her employment without good cause attributable to her employer. See Wood v. Unemployment Appeals Comm’n, 927 So.2d 127 (Fla. 2d DCA 2006); Kelly v. Dade County Sch. Bd., 872 So.2d 457 (Fla. 3d DCA 2004); Lewis v. Lakeland Health Care Ctr., Inc., 685 So.2d 876 (Fla. 2d DCA 1996). Accordingly, we reverse the order disqualifying Balkanski from receiving unemployment benefits.
Reversed.